Reynolds, J.
Appeal from an order of the County Court, Rensselaer County, denying appellant’s application for a writ of error coram nobis, without a hearing. Appellant should have been granted a hearing on his allegations that his assigned attorney failed to advise him of his right to appeal (People v. Garrow, 30 A D 2d 618). Accordingly, the order appealed from must be reversed and an appropriate hearing directed. Order reversed, on the law, and proceedings remitted to the County Court, Rensselaer County, for the purposes of a hearing limited to the question of whether appellant’s failure to serve and file a timely notice of appeal was attributable to the failure of his assigned attorney to advise him of his right to appeal. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Reynolds, J.